United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.C., Appellant
and
DEPARTMENT OF THE NAVY, UNDERSEA
WARFARE CENTER, Keyport, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
John Eiler Goodwin, Esq., for the appellant
No appearance, for the Director

Docket No. 08-930
Issued: October 16, 2008

Oral Argument September 11, 2008

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 11, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated March 23, 2007. The record also contains a
January 15, 2008 Office decision denying review the merits of the claim. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established a vertigo/disequilibrium condition causally
related to chemical exposure in his federal employment.
FACTUAL HISTORY
On January 31, 2006 appellant, then a 46-year-old engineering technician, filed an
occupational disease claim (Form CA-2) alleging that he sustained “disequilibrium, vertigo
caused by over exposure to chemicals in the past 21 years.” In a narrative statement, he reported
he had been exposed to various chemicals since 1984. From September 2003, appellant worked
as a technician and inspector in areas such as the fuel room, where he was exposed to Otto fuel,

used to propel torpedoes and hydrogen cyanide (HCN). He reported that as of July 2004 he
began having dizzy spells. Appellant listed some of the chemicals and products he was exposed
to at work, including hydraulic fluid, denatured alcohol and spray paint.
By letter dated March 24, 2006, the Office requested that appellant submits a detailed
description of his employment exposure to chemicals. On April 3, 2006 it received employing
establishment survey reports indicating the chemicals and products used in specific operations
involved in maintenance and weapons handling. The Office also received material safety data
sheets for various chemicals and products. The employing establishment, by letter dated
March 30, 2006, challenged the claim for compensation. It stated that exposure to Otto Fuel
would have ceased as of June 21, 2005, when appellant stopped working.
Appellant submitted medical reports from Dr. Michael McManus, an occupational
medicine specialist. In a report dated January 27, 2006, Dr. McManus noted appellant had been
having symptoms of disequilibrium and associated nausea, he noted appellant’s job duties and
exposure to chemicals at work. He diagnosed chronic disequilibrium and stated that it was
nonwork-related on a more probable than not basis.
By decision dated May 30, 2006, the Office denied the claim for compensation. It found
the medical evidence was insufficient to establish the claim. Appellant requested reconsideration
on June 4, 2006. On June 5, 2006 the Office received additional evidence, including material
data safety sheets and operational training procedures.
With respect to medical evidence, appellant submitted an August 15, 2006 report from
Drs. Victor Van Hee and Jordan Firestone, occupational medicine specialists. The physicians
provided a history and results on examination. They reported appellant’s occupational history
included prolonged exposure to organic chemical vapors known to cause vestibular dysfunction,
and his symptoms worsened when he worked in the cleaning room area. Drs. Van Hee and
Firestone opined the work exposure was a significant contributing factor to the vestibular
dysfunction. In a report dated September 21, 2006 report, Dr. McManus provided results on
examination and diagnosed chronic disequilibrium, secondary to occupational exposures. By
report dated November 30, 2006, he diagnosed toxic encephalopathy secondary to workplace
exposures.
The Office prepared a statement of accepted facts (SOAF) and referred appellant for
second opinion examination with Dr. Edward DeVita, a neurologist. The November 29, 2006
SOAF described the work duties of an engineering technician, but did not discuss any chemical
exposure. In a report dated December 21, 2006, Dr. DeVita provided a history and results on
examination, stating the diagnosis was not entirely clear. He reported that appellant stated he
was exposed to Otto Fuel and other chemicals. Dr. DeVita reviewed the evidence and noted
there were many “records of chemical analysis” which were beyond the scope of his specialty.
He recommended a neuropsychological evaluation to determine if there was any cognitive
dysfunction. In a report dated February 16, 2007, Dr. Arthur Williams stated that he did not find
any objective dysfunction. By report dated March 7, 2007, Dr. DeVita stated that he had
reviewed Dr. Williams’ report and he opined that there was no objective evidence of an
employment-related neurological disorder. He stated that there were no objective neurological
medical findings that would coincide with an industrial injury or exposure.

2

By decision dated March 23, 2007, the Office denied modification of its prior decision. It
found the weight of the evidence was represented by Dr. DeVita.
Appellant requested reconsideration and submitted an October 4, 2007 report from
Dr. McManus, who opined that he disagreed with Dr. DeVita. Dr. McManus stated that he did
not properly take into account the test results previously performed.
By decision dated January 15, 2008, the Office reviewed the report of Dr. McManus and
found the weight of the medical evidence remained with the second opinion examiners. The
Office stated that it did not perform a merit review of the case.1
LEGAL PRECEDENT
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the employment
factors identified by the claimant were the proximate cause of the condition for which
compensation is claimed or, stated differently, medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the claimant.2 The evidence
required to establish causal relationship is rationalized medical opinion evidence, based upon a
complete and accurate factual and medical background, showing a causal relationship between the
claimed conditions and his federal employment.3
When the Office further develops the medical evidence, it prepares a SOAF that provides
a frame of reference for the physician examining the claimant or reviewing the medical
evidence.4 The Office must provide the essential facts of the case, including the mechanism of
injury, which in occupational illness cases “would include factors of employment and exposure
data.”5
ANALYSIS
Appellant has alleged that he sustained an injury causally related to chemical exposure in
his federal employment. The Office undertook development of the medical evidence and
referred appellant to Dr. DeVita. As noted above, the SOAF provides the factual background on
1

As the Office did review the evidence of record as to its probative value on the underlying issue of causal
relationship, the Board finds the January 15, 2008 decision was a merit review of the case.
2

Victor J. Woodhams, 41 ECAB 345 (1989).

3

See Walter D. Morehead, 31 ECAB 188 (1979).

4

Federal (FECA) Procedure Manual, Part 2 -- Claims, Statement of Accepted Facts, Chapter 2.809.4 (June 1995).

5

Id. at Chapter 2.809.12(e) (June 1995). Office procedures also indicate that whenever possible exposure data
should be condensed to essential information and incorporated into the body of the statement. Chapter 2.809.8(b)
(June 1995).

3

which the medical opinion will be based. The November 29, 2006 SOAF does not provide a
sufficient factual background and diminishes the probative value of the medical opinion
evidence. The Office did not list the chemical exposure that is the basis of appellant’s
allegations. It is not clear that the Office has accepted as factual the specific chemicals or
products to which appellant alleges exposure or, the degree of exposure. Dr. DeVita was
apparently provided with some of the evidence of record regarding chemical products, but it is
unclear what evidence Dr. DeVita reviewed and he acknowledged that it was beyond the scope
of his specialty as a neurologist. Any probative medical evidence on the issue of causal
relationship must be based on a clear understanding of the nature and extent of the accepted
chemical exposure.
As the Office referred appellant for a second opinion examination, it has the
responsibility to obtain a report which resolves the issues presented in the case.6 In the absence
of a SOAF that provides a proper frame of reference for the examining physician based on
accurate and understandable exposure data, the reports of Dr. DeVita were of diminished
probative value. The case will be remanded to the Office to prepare a detailed and accurate
SOAF in accord with Office procedures. The Office should then refer appellant to an
appropriate specialist for a rationalized medical opinion on whether there was a diagnosed
condition causally related to chemical exposure in federal employment. After such further
development as the Office deems necessary, it should issue an appropriate decision.
CONCLUSION
The case is remanded to the Office for preparation of a proper SOAF and referral to an
appropriate specialist.

6

See Mae Z. Hackett, 34 ECAB 1421 (1983); Richard W. Kinder, 32 ECAB 863 (1981).

4

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated January 15, 2008 and March 23, 2007 are set aside and the case
remanded for further action consistent with this decision of the Board.
Issued: October 16, 2008
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

